Exhibit 10.20

 

  THIRD PARTY SECURITY AGREEMENT WELLS FARGO   RIGHTS TO PAYMENT AND INVENTORY

 

1. GRANT OF SECURITY INTEREST. In consideration of any credit or other financial
accommodation heretofore, now or hereafter extended or made to LaCrosse
Footwear, Inc. (“Borrower”) by WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”),
and for other valuable consideration, as security for the payment of all
Indebtedness of Borrower to Bank, the undersigned Danner, Inc. (“Owner”) hereby
grants and transfers to Bank a security interest in all accounts, deposit
accounts, chattel paper (whether electronic or tangible), instruments,
promissory notes, documents, general intangibles, payment intangibles, software,
letter of credit rights, health-care insurance receivables and other rights to
payment (collectively called “Rights to Payment”), now existing or at any time
hereafter, and prior to the termination hereof, arising (whether they arise from
the sale, lease or other disposition of inventory or from performance of
contracts for service, manufacture, construction, repair or otherwise or from
any other source whatsoever), including all securities, guaranties, warranties,
indemnity agreements, insurance policies, supporting obligations and other
agreements pertaining to the same or the property described therein, and in all
goods returned by or repossessed from Owner’s customers, together with a
security interest in all inventory, goods held for sale or lease or to be
furnished under contracts for service, goods so leased or furnished, raw
materials, component parts and embedded software, work in process or materials
used or consumed in Owner’s business, and all warehouse receipts, bills of
lading and other documents evidencing goods owned or acquired by Owner, and all
goods covered thereby, now or at any time hereafter, and prior to the
termination hereof, owned or acquired by Owner, wherever located, and all
products thereof (collectively called “Inventory”), whether in the possession of
Owner, warehousemen, bailees or any other person, or in process of delivery, and
whether located at Owner’s places of business or elsewhere (with all Rights to
Payment and Inventory referred to herein collectively as the “Collateral”),
excluding all Excluded Collateral as defined below, together with whatever is
receivable or received when any of the Collateral or proceeds thereof are sold,
collected, exchanged or otherwise disposed of, whether such disposition is
voluntary or involuntary, including without limitation, all rights to payment,
including returned premiums, with respect to any insurance relating to any of
the foregoing, and all rights to payment with respect to any claim or cause of
action affecting or relating to any of the foregoing (hereinafter called
“Proceeds”). As used herein “Excluded Collateral” means (i) all “Intent to Use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, and all goodwill associated therewith and all
other assets, rights and interests that uniquely reflect or embody such goodwill
(each, a “Lanham Act Application”), unless and until an Amendment to Allege Use
or a Statement of Use under Section 1(c) and 1(d) of said Act has been filed
with respect to this Agreement; and (ii) contracts with the United States
Government or any political subdivision thereof for which any necessary consent
for the security interest granted hereunder has not been obtained from the
United States Government or such subdivision under 31 U.S.C. §3727 and 41 U.S.C.
§15, and the regulations in effect thereunder, and accounts generated under such
contracts. The word “Indebtedness” is used herein in its most comprehensive
sense and includes any and all advances, debts, obligations and liabilities of
Borrower heretofore, now or hereafter made, incurred or created, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement, and whether recovery
upon such Indebtedness may be or hereafter becomes unenforceable.

2. CONTINUING AGREEMENT; REVOCATION; OBLIGATION UNDER OTHER AGREEMENTS. This is
a continuing agreement and all rights, powers and remedies hereunder shall apply
to all past, present and future Indebtedness of Borrower to Bank, including that
arising under successive transactions which shall either continue the
Indebtedness, increase or decrease it, or from time to time create new
Indebtedness after all or any prior Indebtedness has been satisfied, and
notwithstanding the death, incapacity, dissolution, liquidation or bankruptcy of
Borrower or Owner or any other event or proceeding affecting Borrower or Owner.
This Agreement shall not apply to any new Indebtedness of Borrower to Bank
created after actual receipt by Bank of written notice of its revocation as to
such new Indebtedness; provided however, that loans or advances made by Bank to
Borrower after revocation under commitments existing prior to receipt by Bank of
such revocation, and extensions, renewals or modifications, of any kind, of
Indebtedness incurred by Borrower or committed by Bank prior to receipt by Bank
of such revocation, shall not be considered new Indebtedness. Any such notice
must be sent to Bank by registered U.S. mail, postage prepaid, addressed to its
office at Portland Middle Market-OR, P6101-133 1300 S. W. Fifth Avenue,
Portland, OR 97201, or at such other address as Bank shall from time to time
designate. The obligations of Owner hereunder shall be in addition to any
obligations of Owner under any other grants or pledges of security for any
liabilities or

 

Page 1



--------------------------------------------------------------------------------

obligations of Borrower or any other persons heretofore or hereafter given to
Bank unless said other grants or pledges of security are expressly modified or
revoked in writing; and this Agreement shall not, unless expressly herein
provided, affect or invalidate any such other grants or pledges of security.

3. OBLIGATIONS INDEPENDENT; SEPARATE ACTIONS; WAIVER OF STATUTE OF LIMITATIONS;
REINSTATEMENT OF LIABILITY. The obligations hereunder are independent of the
obligations of Borrower, and a separate action or actions may be brought and
prosecuted against Owner whether action is brought against Borrower or any other
person, or whether Borrower or any other person is joined in any such action or
actions. Owner acknowledges that this Agreement is absolute and unconditional,
there are no conditions precedent to the effectiveness of this Agreement, and
this Agreement is in full force and effect and is binding on Owner as of the
date written below, regardless of whether Bank obtains collateral or any
guaranties from others or takes any other action contemplated by Owner. Owner
waives the benefit of any statute of limitations affecting Owner’s liability
hereunder or the enforcement thereof, and Owner agrees that any payment of any
Indebtedness or other act which shall toll any statute of limitations applicable
thereto shall similarly operate to toll such statute of limitations applicable
to Owner’s liability hereunder. The liability of Owner hereunder shall be
reinstated and revived and the rights of Bank shall continue if and to the
extent that for any reason any amount at any time paid on account of any
Indebtedness secured hereby is rescinded or must otherwise be restored by Bank,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, all as though such amount had not been paid. The determination as to
whether any amount so paid must be rescinded or restored shall be made by Bank
in its sole discretion; provided however, that if Bank chooses to contest any
such matter at the request of Owner, Owner agrees to indemnify and hold Bank
harmless from and against all costs and expenses, including reasonable
attorneys’ fees (to include outside counsel fees and all allocated costs of
Bank’s in-house counsel), expended or incurred by Bank in connection therewith,
including without limitation, in any litigation with respect thereto.

4. OBLIGATIONS OF BANK. Any money received by Bank in respect of the Collateral
may be deposited, at Bank’s option, into a non-interest bearing account over
which Owner shall have no control, and the same shall, for all purposes, be
deemed Collateral hereunder, subject, however, to the terms of the Credit
Agreement regarding the use of insurance proceeds, and the right of Owner to
retain and use proceeds of the sale of inventory in the ordinary course of
business when an Event of Default does not exist.

5. REPRESENTATIONS AND WARRANTIES.

5.1 Owner represents and warrants to Bank that: (a) Owner’s legal name is
exactly as set forth on the first page of this Agreement, and all of Owner’s
organizational documents or agreements delivered to Bank are complete and
accurate in every respect; (b) Owner is the owner and has possession or control
of the Collateral and Proceeds, except security deposits (and interest thereon),
goods in transit or that are temporarily in the possession of repairmen, product
testing services, or potential buyers or vendors as samples, or goods in storage
in the ordinary course of business; (c) Owner has the exclusive right to grant a
security interest in the Collateral and Proceeds; (d) all Collateral and
Proceeds are genuine, free from liens, adverse claims, setoffs, default,
prepayment, defenses and conditions precedent of any kind or character, except
the lien created hereby, or Permitted Encumbrances, as defined in the Third
Amended and Restated Credit Agreement of even date herewith between Borrower and
Bank, as amended, renewed or restated from time to time (the “Credit Agreement”)
or as otherwise agreed to by Bank, or heretofore disclosed by Owner to Bank, in
writing; (e) all statements contained herein and, where applicable, in the
Collateral are true and complete in all material respects; (f) no financing
statement covering any of the Collateral or Proceeds, and naming any secured
party other than Bank, is on file in any public office; and (g) to the extent
that Collateral consists of particular rights to payment in excess of
$100,000.00, all persons appearing to be obligated on these particular items of
Collateral and Proceeds have authority and capacity to contract and are bound as
they appear to be, all property subject to chattel paper has been properly
registered and filed in compliance with law and to perfect the interest of Owner
in such property, and all such Collateral and Proceeds comply with all
applicable laws concerning form, content and manner of preparation and
execution, including where applicable Federal Reserve Regulation Z and any State
consumer credit laws.

5.2 Owner further represents and warrants to Bank that: (a) the Collateral
pledged hereunder is so pledged at Borrower’s request; (b) Bank has made no
representation to Owner as to the creditworthiness of Borrower; and (c) Owner
has established adequate means of obtaining from Borrower on a continuing basis
financial and other information pertaining to Borrower’s financial condition.
Owner agrees to keep adequately informed from such means of any facts, events or
circumstances which might in any way affect Owner’s risks hereunder, and Owner
further agrees that Bank shall have no obligation to disclose to Owner any
information or material about Borrower which is acquired by Bank in any manner.

 

Page 2



--------------------------------------------------------------------------------

6. COVENANTS OF OWNER.

6.1 Owner agrees in general: (a) to indemnify Bank against all losses, claims,
demands, liabilities and expenses of every kind caused by property subject
hereto, except to the extent caused by the Bank after taking possession or
control thereof; (b) to permit Bank to exercise its powers; (c) to execute and
deliver such documents as Bank deems necessary to create, perfect and continue
the security interests contemplated hereby; (d) not to change Owner’s name, and
as applicable, its chief executive office, its principal residence or the
jurisdiction in which it is organized and/or registered without giving Bank
prior written notice thereof; (e) not to change the places where Owner keeps any
Collateral (except security deposits (and interest thereon), goods in transit,
goods that are temporarily in the possession of repairmen, product testing
services, or potential buyers or vendors as samples, or goods in storage in the
ordinary course of business) or Owner’s records concerning the Collateral and
Proceeds without giving Bank prior written notice of the address to which Owner
is moving same; and (f) to cooperate with Bank in perfecting all security
interests granted herein as required in the Credit Agreement and in obtaining
such agreements from third parties as Bank deems necessary, proper or convenient
in connection with the preservation, perfection or enforcement of any of its
rights hereunder.

6.2 Owner agrees with regard to the Collateral and Proceeds, unless Bank agrees
otherwise in writing: (a) that Bank is authorized to file financing statements
in the name of Owner to perfect Bank’s security interest in Collateral and
Proceeds; (b) to insure Inventory and, where applicable, Rights to Payment with
Bank named as a loss payee as its interest may appear, in form, substance and
amounts, under agreements, against risks and liabilities, and with insurance
companies satisfactory to Bank; (c) not to use any Inventory for any unlawful
purpose or in any way that would void any insurance required to be carried in
connection therewith; (d) not to remove Inventory (other than goods in transit,
goods that are temporarily in the possession of repairmen, product testing
services, or potential buyers or vendors as samples, or goods in storage in the
ordinary course of business) from Owner’s premises, except (A) for deliveries to
buyers in the ordinary course of Owner’s business, and deliveries of damaged,
obsolete, surplus or worn-out property, and (B) Collateral which consists of
mobile goods as defined in the Oregon Uniform Commercial Code, in which case
Owner agrees not to remove or permit the removal of such Collateral from its
state of domicile for a period in excess of thirty (30) calendar days; (e) not
to permit any security interest in or lien on the Collateral or Proceeds,
including without limitation, liens arising from the storage of Inventory,
except in favor of Bank or as set forth in the Credit Agreement or Permitted
Encumbrances; (f) not to sell, hypothecate or otherwise dispose of, nor permit
the transfer by operation of law of, any of the Collateral or Proceeds or any
interest therein, except sales of Inventory to buyers in the ordinary course of
Owner’s business, sales of damaged obsolete surplus, or worn-out property, or as
otherwise permitted herein or in the Credit Agreement; (g) to furnish reports to
Bank of all acquisitions, returns, sales and other dispositions of the Inventory
in such form and detail and at such times as Bank may require; (h) to permit
Bank to inspect the Collateral at any time; (i) to keep, in accordance with
generally accepted accounting principles, complete and accurate records
regarding all Collateral and Proceeds, and to permit Bank to inspect the same
and make copies thereof at any reasonable time; (j) if requested by Bank during
the continuance of an Event of Default, to receive and use reasonable diligence
to collect Rights to Payment and Proceeds, in trust and as the property of Bank,
and to immediately endorse as appropriate and deliver such Rights to Payment and
Proceeds to Bank daily in the exact form in which they are received together
with a collection report in form satisfactory to Bank; (k) not to commingle
Rights to Payment, Proceeds or collections thereunder with other property;
(l) to give only normal allowances and credits and to advise Bank thereof
immediately in writing if they affect any Rights to Payment or Proceeds in any
material respect; (m) on demand, to deliver to Bank returned property resulting
from, or payment equal to, such allowances or credits on any Rights to Payment
or Proceeds or to execute such documents and do such other things as Bank may
reasonably request for the purpose of perfecting, preserving and enforcing its
security interest in such returned property; (n) from time to time, when
requested by Bank, to prepare and deliver a schedule of all Collateral and
Proceeds subject to this Agreement and to assign in writing and deliver to Bank
all accounts, contracts, leases and other chattel paper, instruments, documents
and other evidences thereof; (o) in the event Bank elects to receive payments of
Rights to Payment or Proceeds hereunder during the continuance of an Event of
Default, to pay all expenses incurred by Bank in connection therewith, including
expenses of accounting, correspondence, collection efforts, reporting to account
or contract debtors, filing, recording, record keeping and expenses incidental
thereto; and (p) to provide any service and do any other acts which may be
necessary to maintain, preserve and protect all Collateral and, as appropriate
and applicable, to keep all Collateral in good and saleable condition in
accordance with the standards and practices adhered to generally by users and
manufacturers of like property, including with respect to defective and returned
products (which may be repaired or disposed of in any lawful manner), and to
keep all Collateral and Proceeds free and clear of all defenses, rights of
offset and counterclaims, subject to offsets in the ordinary course of business
for defective inventory.

 

Page 3



--------------------------------------------------------------------------------

7. POWERS OF BANK. Owner appoints Bank its true attorney-in-fact to perform any
of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Bank’s officers and employees, or any of them, if Borrower or Owner is in
default: (a) to perform any obligation of Owner hereunder in Owner’s name or
otherwise; (b) to give notice to account debtors or others of Bank’s rights in
the Collateral and Proceeds, to enforce or forebear from enforcing the same and
make extension or modification agreements with respect thereto; (c) to release
persons liable on Collateral or Proceeds and to give receipts and acquittances
and compromise disputes in connection therewith; (d) to release or substitute
security; (e) to resort to security in any order; (f) to prepare, execute, file,
record or deliver notes, assignments, schedules, designation statements,
financing statements, continuation statements, termination statements,
statements of assignment, applications for registration or like papers to
perfect, preserve or release Bank’s interest in the Collateral and Proceeds;
(g) to receive, open and read mail addressed to Owner, and promptly deliver the
originals thereof (or, if the mail consists of Collateral or Proceeds, copies)
to Owner; (h) to take cash, instruments for the payment of money and other
property to which Bank is entitled; (i) to verify facts concerning the
Collateral and Proceeds by inquiry of obligors thereon, or otherwise, in its own
name or a fictitious name; (j) to endorse, collect, deliver and receive payment
under instruments for the payment of money constituting or relating to Proceeds;
(k) to prepare, adjust, execute, deliver and receive payment under insurance
claims, and to collect and receive payment of and endorse any instrument in
payment of loss or returned premiums or any other insurance refund or return,
and to apply such amounts received by Bank, at Bank’s sole option, toward
repayment of the Indebtedness secured hereby or replacement of the Collateral;
(l) to exercise all rights, powers and remedies which Owner would have, but for
this Agreement, with respect to all Collateral and Proceeds subject hereto;
(m) to enter onto Owner’s premises in inspecting the Collateral; (n) to make
withdrawals from and to close deposit accounts or other accounts with any
financial institution, wherever located, into which Proceeds may have been
deposited, and to apply funds so withdrawn to payment of the Indebtedness
secured hereby; (o) to preserve or release the interest evidenced by chattel
paper to which Bank is entitled hereunder and to endorse and deliver any
evidence of title incidental thereto; and (p) to do all acts and things and
execute all documents in the name of Owner or otherwise, deemed by Bank as
necessary, proper and convenient in connection with the preservation, perfection
or enforcement of its rights hereunder.

8. OWNER’S WAIVERS.

8.1 Owner waives any right to require Bank to: (a) proceed against Borrower or
any other person; (b) marshal assets or proceed against or exhaust any security
held from Borrower or any other person; (c) give notice of the terms, time and
place of any public or private sale or other disposition of personal property
security held from Borrower or any other person; (d) take any other action or
pursue any other remedy in Bank’s power; or (e) make any presentment or demand
for performance, or give any notice of nonperformance, protest, notice of
protest or notice of dishonor hereunder or in connection with any obligations or
evidences of indebtedness held by Bank as security for or which constitute in
whole or in part the Indebtedness secured hereunder, or in connection with the
creation of new or additional Indebtedness.

8.2 Owner waives any defense to its obligations hereunder based upon or arising
by reason of: (a) any disability or other defense of Borrower or any other
person; (b) the cessation or limitation from any cause whatsoever, other than
payment in full, of the Indebtedness of Borrower or any other person; (c) any
lack of authority of any officer, director, partner, agent or any other person
acting or purporting to act on behalf of Borrower which is a corporation,
partnership or other type of entity, or any defect in the formation of Borrower;
(d) the application by Borrower of the proceeds of any Indebtedness for purposes
other than the purposes represented by Borrower to, or intended or understood
by, Bank or Owner; (e) any act or omission by Bank which directly or indirectly
results in or aids the discharge of Borrower or any portion of the Indebtedness
secured hereby by operation of law or otherwise, or which in any way impairs or
suspends any rights or remedies of Bank against Borrower in the absence of
Bank’s gross negligence, willful misconduct or bad faith; (f) any impairment of
the value of any interest in any security for the Indebtedness or any portion
thereof, including without limitation, the failure to obtain or maintain
perfection or recordation of any interest in any such security, the release of
any such security without substitution, and/or the failure to preserve the value
of, or to comply with applicable law in disposing of, any such security; (g) any
modification of the Indebtedness secured hereby, in any form whatsoever,
including any modification made after revocation hereof to such Indebtedness
incurred prior to such revocation, and including without limitation the renewal,
extension, acceleration or other change in time for payment of, or other change
in the terms of, the

 

Page 4



--------------------------------------------------------------------------------

Indebtedness or any portion thereof, including increase or decrease of the rate
of interest thereon; or (h) any requirement that Bank give any notice of
acceptance of this Agreement. Until all Indebtedness secured hereby shall have
been paid in full, Owner shall have no right of subrogation, and Owner waives
any right to enforce any remedy which Bank now has or may hereafter have against
Borrower or any other person, and waives any benefit of, or any right to
participate in, any security now or hereafter held by Bank. Owner further waives
all rights and defenses Owner may have arising out of (i) any election of
remedies by Bank, even though that election of remedies, such as a non-judicial
foreclosure with respect to any security for any portion of the Indebtedness
secured hereby, destroys Owner’s rights of subrogation or Owner’s rights to
proceed against Borrower for reimbursement, or (ii) any loss of rights Owner may
suffer by reason of any rights, powers or remedies of Borrower in connection
with any anti-deficiency laws or any other laws limiting, qualifying or
discharging Borrower’s Indebtedness, whether by operation of law or otherwise,
including any rights Owner may have to a fair market value hearing to determine
the size of a deficiency following any foreclosure sale or other disposition of
any real property security for any portion of the Indebtedness secured hereby.

9. AUTHORIZATIONS TO BANK. Owner authorizes Bank either before or after
revocation hereof, without notice to or demand on Owner, and without affecting
Owner’s liability hereunder, from time to time to: (a) alter, compromise, renew,
extend, accelerate or otherwise change the time for payment of, or otherwise
change the terms of, the Indebtedness secured hereby or any portion thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security, other than the Collateral and Proceeds, for the payment of the
Indebtedness secured hereby or any portion thereof, and exchange, enforce,
waive, subordinate or release the Collateral and Proceeds, or any part thereof,
or any such other security; (c) apply the Collateral and Proceeds or such other
security and direct the order or manner of sale thereof, including without
limitation, a non-judicial sale permitted by the terms of the controlling
security agreement, mortgage or deed of trust, as Bank in its discretion may
determine; (d) release or substitute any one or more of the endorsers or
guarantors of the Indebtedness secured hereby, or any portion thereof, or any
other party thereto; and (e) apply payments received by Bank from Borrower to
any Indebtedness of Borrower to Bank, in such order as Bank shall determine in
its sole discretion, whether or not such Indebtedness is covered by this
Agreement, and Owner hereby waives any provision of law regarding application of
payments which specifies otherwise. Bank may without notice assign this
Agreement in whole or in part.

10. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Owner agrees to
pay or secure by bond (or contest in good faith, provided adequate reserves are
made therefor and no enforcement proceedings against any Collateral has been
instituted that are not stayed or dismissed within sixty days thereafter), prior
to delinquency, all insurance premiums, taxes, charges, liens and assessments
against the Collateral and Proceeds, and upon the failure of Owner to do so,
Bank at its option may pay any of them and shall be the sole judge of the
legality or validity thereof and the amount necessary to discharge the same. Any
such payments made by Bank shall be obligations of Owner to Bank, due and
payable immediately upon demand, together with interest at the rate set forth in
Section 17 of this Agreement, and shall be secured by the Collateral and
Proceeds, subject to all terms and conditions of this Agreement.

11. EVENTS OF DEFAULT. The occurrence of any of the following shall constitute
an “Event of Default” under this Agreement: (a) any Event of Default under the
Credit Agreement; (b) any default in the payment or performance of any
obligation, or any defined event of default, under (i) any contract or
instrument evidencing any Indebtedness secured hereby, or (ii) any other
agreement between Borrower and Bank, including without limitation any loan
agreement, relating to or executed in connection with any Indebtedness secured
hereby; (c) any representation or warranty made by Owner herein shall prove to
be incorrect, false or misleading in any material respect when made; (d) Owner
shall fail to observe or perform any obligation or agreement contained herein;
(e) any material impairment of the rights of Bank in any Collateral or Proceeds
or any attachment or like levy on any property of Owner; and (f) Bank, in good
faith, believes that $2,000,000.00 or more of any or all of the Collateral
and/or Proceeds to be in danger of misuse, dissipation, commingling, loss,
theft, damage or destruction, or otherwise in jeopardy or unsatisfactory in
character or value. As used in this Section 11, “material impairment” means
having an adverse effect of at least $2,000,000.00.

12. REMEDIES. Upon the occurrence of any Event of Default, Bank shall have and
may exercise without demand any and all rights, powers, privileges and remedies
granted to a secured party upon default under the Oregon Uniform Commercial Code
or otherwise provided by law, including without limitation, the right (a) to
contact all persons obligated to Owner on any Collateral or Proceeds and to
instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license or otherwise dispose of any or all
Collateral. All rights, powers, privileges and remedies of Bank shall be
cumulative. No delay, failure or discontinuance of Bank in

 

Page 5



--------------------------------------------------------------------------------

exercising any right, power, privilege or remedy hereunder shall affect or
operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing. It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions.

While an Event of Default exists: (a) Owner will deliver to Bank from time to
time, as requested by Bank, current lists of all Collateral and Proceeds;
(b) Owner will not dispose of any Collateral or Proceeds except on terms
approved by Bank or that fulfill contracts of sale previously entered into in
the ordinary course of business; (c) at Bank’s request, Owner will assemble and
deliver all Collateral and Proceeds, and books and records pertaining thereto,
to Bank at a reasonably convenient place designated by Bank; and (d) Bank may,
without notice to Owner, enter onto Owner’s premises and take possession of the
Collateral. With respect to any sale by Bank of any Collateral subject to this
Agreement, Owner hereby expressly grants to Bank the right to sell such
Collateral using any or all of Owner’s trademarks, trade names, trade name
rights and/or proprietary labels or marks. Owner further agrees that Bank shall
have no obligation to process or prepare any Collateral for sale or other
disposition.

13. DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness secured hereby in such order of
application as Bank may from time to time elect. Upon the transfer of all or any
part of the Indebtedness secured hereby, Bank may transfer all or any part of
the Collateral or Proceeds and shall be fully discharged thereafter from all
liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Bank hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred, Bank shall retain all
rights, powers, privileges and remedies herein given.

14. STATUTE OF LIMITATIONS. Until all Indebtedness secured hereby shall have
been paid in full and all commitments by Bank to extend credit to Borrower have
been terminated, the power of sale or other disposition and all other rights,
powers, privileges and remedies granted to Bank hereunder shall continue to
exist and may be exercised by Bank at any time and from time to time
irrespective of the fact that the Indebtedness or any part thereof may have
become barred by any statute of limitations, or that the personal liability of
Borrower may have ceased, unless such liability shall have ceased due to the
payment in full of all Indebtedness secured hereunder.

15. MISCELLANEOUS. Owner hereby waives any right to require Bank to (i) proceed
against Borrower or any other person, (ii) marshal assets or proceed against or
exhaust any security from Borrower, Owner or any other person, (iii) perform any
obligation of Owner with respect to any Collateral or Proceeds, and (d) make any
presentment or demand, or give any notice of nonpayment or nonperformance,
protest, notice of protest or notice of dishonor hereunder or in connection with
any Collateral or Proceeds. After the occurrence and during the existence of any
Event of Default, Owner further waives any right to direct the application of
payments or security for any Indebtedness of Borrower, Owner or indebtedness of
customers of Owner.

16. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Bank at the address specified in Section 2
hereof and to Owner at the address of its chief executive office (or principal
residence, if applicable) specified below or to such other address as any party
may designate by written notice to each other party, and shall be deemed to have
been given or made as follows: (a) if personally delivered, upon delivery;
(b) if sent by mail, upon the earlier of the date of receipt or 3 days after
deposit in the U.S. mail, first class and postage prepaid; and (c) if sent by
telecopy, upon receipt.

17. COSTS, EXPENSES AND ATTORNEYS’ FEES. Owner shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Bank’s in-house counsel), expended or incurred by
Bank in connection with (a) the perfection and preservation of the Collateral or
Bank’s interest therein, and (b) the realization,

 

Page 6



--------------------------------------------------------------------------------

enforcement and exercise of any right, power, privilege or remedy conferred by
this Agreement, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Owner or in any way affecting any of the Collateral or
Bank’s ability to exercise any of its rights or remedies with respect thereto.
All of the foregoing shall be paid by Debtor with interest from the date of
demand until paid in full at a rate per annum equal to the greater of ten
percent (10%) or Bank’s Prime Rate in effect from time to time.

18. SUCCESSORS; ASSIGNMENT. This Agreement shall be binding upon and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Owner may not
assign or transfer any of its interests or rights hereunder without Bank’s prior
written consent. Owner acknowledges that Bank has the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, any Indebtedness of Borrower to Bank and any obligations with
respect thereto, including this Agreement. In connection therewith, Bank may
disclose all documents and information which Bank now has or hereafter acquires
relating to Owner and/or this Agreement, whether furnished by Borrower, Owner or
otherwise. Owner further agrees that Bank may disclose such documents and
information to Borrower.

19. AMENDMENT. This Agreement may be amended or modified only in writing signed
by Bank and Owner.

20. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

21. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon.

22. ARBITRATION.

22.1 Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination.

22.2 Governing Rules. Any arbitration proceeding will (a) proceed in a location
in Oregon selected by the American Arbitration Association (“AAA”); (b) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (c) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

22.3 No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (a) foreclose
against real or personal property collateral; (b) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (c) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (a), (b) and (c) of this paragraph.

22.4 Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render

 

Page 7



--------------------------------------------------------------------------------

an award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Oregon or a neutral retired judge of the state
or federal judiciary of Oregon, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Oregon and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Oregon Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.

22.5 Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

22.6 Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed this Agreement or any other contract, instrument or
document relating to any Indebtedness secured hereby, or to include in any
arbitration any dispute as a representative or member of a class, or to act in
any arbitration in the interest of the general public or in a private attorney
general capacity.

22.7 Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

22.8 Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business, by applicable law or
regulation, or to the extent necessary to exercise any judicial review rights
set forth herein. If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the documents between the parties or the subject matter of
the dispute shall control. This arbitration provision shall survive termination,
amendment or expiration of any of the documents or any relationship between the
parties.

23. DEFINED TERMS. Terms used in this Agreement which are defined in the Credit
Agreement or the Line of Credit Note shall have the same meaning herein that
they are given therein.

Owner warrants that Owner is an organization registered under the laws of
Wisconsin.

Owner warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 17634 NE Airport Way, Portland,
OR 97230

Owner warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses: 12021 NE Airport Way, Suite B,
Portland OR 97220; 18201 NE Portal Way, Portland, OR 97230; 5312 NE 148th
Avenue, Portland, OR 97230-3438; 5352 Performance Way, Whitestown, IN 46075; and
17634 NE Airport Way, Portland, OR 97230 and such other addresses of which the
Owner notifies the Bank from time to time. Owner sells inventory in the ordinary
course of business to LaCrosse Denmark, which stores it at Niels Ebbesens Vej 19
DK-1911 Frederiksberg, Denmark or at Scan Global Logistics, True Mollevej 1,8381
Tilst, Denmark, or in transit, and which ships inventory under customary sale
and shipping terms to its customers, and to vendors as samples, and which
disposes of defective or out of date inventory in the ordinary course of
business.

 

Page 8



--------------------------------------------------------------------------------

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.

IN WITNESS WHEREOF, this Agreement has been duly executed as of December 22,
2011.

 

Danner, Inc. By:  

/s/ David P. Carlson

  David P. Carlson, Executive Vice President/Chief Financial Officer By:  

/s/ Joseph P. Schneider

  Joseph P. Schneider, President/Chief Executive Officer

 

Page 9